Exhibit 10.4

WARRANT

THIS WARRANT (THE “WARRANT”) IS ISSUED PURSUANT TO THE TERMS OF THE PROVISIONS
OF A WARRANT PURCHASE AGREEMENT (THE “AGREEMENT”) BETWEEN (THE “COMPANY”) AND
THE INITIAL WARRANT HOLDER. A COPY OF SUCH AGREEMENT IS ON FILE AT THE OFFICE OF
THE CORPORATE SECRETARY OF THE COMPANY. THIS SECURITY WAS SOLD IN A PRIVATE
TRANSACTION, WITHOUT REGISTRATION UNDER THE SECURITIES ACT OF 1933, AS AMENDED
(THE “SECURITIES ACT”) OR THE SECURITIES LAWS OF ANY STATE, AND MAY BE OFFERED
OR SOLD ONLY IF REGISTERED UNDER THE SECURITIES ACT AND SUCH LAWS OR IF AN
EXEMPTION FROM REGISTRATION UNDER THE SECURITIES ACT AND SUCH LAWS IS AVAILABLE.

 

Company:    Sonic Foundry, a Maryland corporation (NasdaqCM: SOFO)
Number of Shares:    76,923, subject to adjustment Class of Shares:    Common,
par value $0.01 per share Exchange Price:    $6.25, subject to adjustment Issue
Date:    March 5, 2010 Expiration Date:    March 4, 2017

The term “Holder” shall initially refer to Partners for Growth II, L.P., a
Delaware limited partnership, which is the initial holder of this Warrant and
shall further refer to any subsequent permitted holder of this Warrant from time
to time.

The Holder is subject to certain restrictions as set forth in the Agreement.

The Company does hereby certify and agree that, for good and valuable
consideration for the Warrant, the Holder, or its permitted successors and
assigns, hereby is entitled to exchange this Warrant in Sonic Foundry, Inc. (the
“Company”) for Seventy-Six Thousand Nine Hundred Twenty-Three (76,923) duly
authorized, validly issued, fully paid and non-assessable shares of its Common
Stock, par value $0.01 each, upon the terms and subject to the provisions of
this Warrant. The shares of Common Stock issuable upon exchange of this Warrant
are referred to herein as the “Warrant Stock,” and the Warrant and the Warrant
Stock are sometimes together referred to as the “Securities.”

 

Section 1 Term, Price and Exchange of Warrant.

1.1      Term of Warrant.    This Warrant shall be exchangeable for a period of
seven (7) years from the Issue Date (hereinafter referred to as the “Expiration
Date”).

1.2      Exchange Price.    The price per share at which the Warrant Stock is
issuable upon exchange of this Warrant shall initially be $6.25, subject to
Section 1.3 (a) hereof and subject to adjustment from time to time as set forth
herein, including without limitation, Section 4.8 (the “Exchange Price”).



--------------------------------------------------------------------------------

1.3       Exercise of Warrant; Exchange of Warrant.

(a)      This Warrant may be exercised, in whole or in part, upon surrender to
the Company at its then principal offices in the United States of this Warrant
to be exchanged, together with the form of election to exchange attached hereto
as Exhibit A duly completed and executed, and upon payment to the Company of the
Exchange Price for the number of shares of Warrant Stock in respect of which
this Warrant is then being exercised (an “Exercise”). In whole or in part in
lieu of an Exercise, Holder may at its option exchange this Warrant as set forth
in the remainder of this Section 1.3 (an “Exchange”).

(b)      Upon an Exchange, the Holder shall receive Warrant Stock such that,
without the payment of any funds, the Holder shall surrender this Warrant in
exchange for the number of shares of Warrant Stock equal to “X” (as defined
below), computed using the following formula:

 

        Y * (A-B)    X  

=

 

 

 

           A   

Where

 

X    =      the number of shares of Warrant Stock to be issued to Holder Y    =
     the number of shares of Warrant Stock to be exchanged under this Warrant A
   =      the Fair Market Value of one share of Warrant Stock B    =      the
Exchange Price (as adjusted to the date of such calculations) *    =     
multiplied by

(c)      For purposes of this Warrant, the “Fair Market Value” of one share of
Warrant Stock shall be (i) if the Company’s common stock (the “Common Stock”) is
or becomes listed on a national stock exchange, the closing sale price reported
on such exchange or market on the trading day prior to the day Holder delivers
its Election of Exchange to the Company, or (ii) if the Common Stock is traded
over-the-counter, the highest closing bid price for the Common Stock over the 5
trading-day period immediately prior to the day Holder delivers its Election of
Exchange to the Company. If the Common Stock is not traded as contemplated in
clauses (i) or (ii), above, the Fair Market Value of the Company’s Warrant Stock
shall be the price per share which the Company could obtain from a willing buyer
for shares of Common Stock sold by the Company from its authorized but unissued
shares, as the Board of Directors of the Company (“Board”) shall determine in
its reasonable good faith judgment, but in no event less than the price at which
qualified employee stock options issued at such time are exercisable. In the
event that Holder elects to convert the Warrant Stock through Exchange in
connection with a transaction in which the Warrant Stock is converted into or
exchanged for another security, Holder may effect a Exchange directly into such
other security.

 

2



--------------------------------------------------------------------------------

(d)      Upon surrender of this Warrant, and the duly completed and executed
form of election to exchange, and payment of the Exchange Price or conversion of
this Warrant through Exchange, the Company shall issue and deliver within 5
business days to the Holder or such other person as the Holder may designate in
writing a certificate or certificates for the number of shares of Warrant Stock
so purchased upon the Exchange or exercise of this Warrant. Such certificate or
certificates shall be deemed to have been issued and any person so designated to
be named therein shall be deemed to have become a holder of record of such
Warrant Stock as of the date of the surrender of this Warrant, and the duly
completed and executed form of election to exchange, and payment of the Exchange
Price or conversion of this Warrant through Exchange; provided, that if the date
of surrender of this Warrant and payment of the Exchange Price is not a business
day, the certificates for the Warrant Stock shall be deemed to have been issued
as of the next business day (whether before or after the Expiration Date). If
this Warrant is exchanged or exercised in part, a new warrant of the same tenor
and for the number of shares of Warrant Stock not exchanged or exercised shall
be executed by the Company.

1.4      Fractional Interests.    The Company shall not be required to issue
fractions of shares of Warrant Stock upon the exchange of this Warrant. If any
fraction of a share of Common Stock would be issuable upon the exchange of this
Warrant (or any portion thereof), the Company shall purchase such fraction for
an amount in cash equal to the same fraction of the last reported sale price of
the Common Stock on the NASDAQ or any other national securities exchange or
market on which the Common Stock is then listed or traded.

1.5      Automatic Conversion upon Expiration.    In the event that, upon the
Expiration Date, the Fair Market Value of one share of Common Stock (or other
security issuable upon the exchange hereof) as determined in accordance with
Section 1.3(c) is greater than the Exchange Price in effect on such date, then
this Warrant shall automatically be deemed on and as of such date to be
converted pursuant to Section 1.3 as to all Warrant Stock (or such other
securities) for which it shall not previously have been exchanged or converted,
and the Company shall promptly deliver a certificate representing the Warrant
Stock (or such other securities) issued upon such conversion to the Holder.

1.6      Treatment of Warrant Upon Acquisition of Company.

(a)      “Acquisition”.    For the purpose of this Warrant, “Acquisition” means
(i) any sale or other disposition of all or substantially all of the assets of
the Company in whatever form, or any reorganization, consolidation, or merger of
the Company (whether in a single transaction or multiple related transactions)
where the holders of the Company’s securities before the transaction
beneficially own less than 50% of the outstanding voting securities of the
surviving entity after the transaction(s), and (ii) any event that could be or
is treated as a liquidation under the Company’s Restated Articles of
Incorporation or applicable law.

 

3



--------------------------------------------------------------------------------

(b)    Treatment of Warrant at Acquisition.    Upon the closing of any
Acquisition in which the consideration is cash, stock or part cash and part
stock, the successor entity (if applicable in such Acquisition) shall, as a
condition to such Acquisition, either: (i) assume the obligations of this
Warrant, and this Warrant shall be exercisable for the same securities as would
be payable for the Warrant Stock issuable upon exchange of the unexchanged
portion of this Warrant as if such Warrant Stock were outstanding on the record
date for the Acquisition (and the Warrant Price and/or number of shares of
Warrant Stock shall be adjusted accordingly) or (ii) purchase this Warrant at
its “Fair Value” (as such term is defined herein).

For purposes of this Warrant, “Fair Value” shall mean that value determined by
the parties using a Black-Scholes Option-Pricing Model (the “Black-Scholes
Calculation”) with the following assumptions: (A) a risk-free interest rate
equal to the risk-free interest rate at the time of the closing of the
Acquisition (or as close thereto as practicable), (B) a contractual life of the
Warrant equal to the remaining term of this Warrant as of the date of the
Acquisition, (C) an annual dividend yield equal to dividends declared on the
underlying Common Stock during the term of this Warrant (calculated on an annual
basis), and (D) a volatility factor of the expected market price of the
Company’s Common Stock comprised of: (1) if the Company is publicly traded on a
national securities exchange, its volatility over the one year period prior to
the Acquisition, (2) if the Company is a non-public company, the volatility,
over the one year period prior to the Acquisition, of an average of
publicly-traded companies in the same or similar industry to the Company with
such companies having similar revenues. The purchase price determined in
accordance with the above shall be paid upon the initial closing of the
Acquisition and shall not be subject to any post-Acquisition closing
contingencies or adjustments; provided, however, the parties may take such
post-Acquisition closing contingencies or adjustments into account in
determining the purchase price, and if the parties take any post-Acquisition
closing contingencies or adjustments into account, then upon the partial or
complete removal of those post-Acquisition closing contingencies or adjustments,
a new Black-Scholes Calculation would be made using all of the same inputs
except for the value of the Company’s shares (as determined under subclause
(D)), and the increased value of such shares (including, but not limited to any
earn-out or escrowed consideration) would be paid in full to Holder immediately
after those post-Acquisition closing contingencies or adjustments can be
determined or achieved.

 

  Section 2. Exchange and Transfer of Warrant.

(a)      This Warrant may be transferred, in whole or in part, without
restriction, subject to (i) Holder’s compliance with applicable securities laws
and delivery of an opinion of competent counsel as to the same, if so requested
by the Company, and (ii) the transferee holder of the new Warrant assuming in
writing the obligations of the Holder set forth in this Warrant and the
Agreement. A transfer may be registered with the Company by submission to it of
this Warrant, together with the annexed Assignment Form attached hereto as
Exhibit B duly completed and executed. After the Company’s receipt of this
Warrant and the Assignment Form so completed and executed, the Company will
issue and deliver to the transferee a new warrant (representing the portion

 

4



--------------------------------------------------------------------------------

of this Warrant so transferred) at the same Exchange Price per share and
otherwise having the same terms and provisions as this Warrant, which the
Company will register in the new holder’s name. In the event of a partial
transfer of this Warrant, the Company shall concurrently issue and deliver to
the transferring holder a new warrant that entitles the transferring holder to
purchase the balance of this Warrant not so transferred and that otherwise is
upon the same terms and conditions as this Warrant. Upon the delivery of this
Warrant for transfer, the transferee holder shall be deemed for all purposes to
have become the holder of the new warrant issued for the portion of this Warrant
so transferred, effective immediately prior to the close of business on the date
of such delivery, irrespective of the date of actual delivery of the new warrant
representing the portion of this Warrant so transferred.

(b)      In the event of the loss, theft or destruction of this Warrant, the
Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of (i) evidence reasonably
satisfactory to the Company of such event and (ii) if requested by the Company,
an indemnity agreement reasonably satisfactory in form and substance to the
Company. In the event of the mutilation of or other damage to the Warrant, the
Company shall execute and deliver an identical new warrant to the Holder in
substitution therefor upon the Company’s receipt of the mutilated or damaged
warrant.

(c)      The Company shall pay all reasonable costs and expenses incurred in
connection with the exchange, exercise, transfer or replacement of this Warrant,
including, without limitation, the costs of preparation, execution and delivery
of a new warrant and of share certificates representing all Warrant Stock.

 

Section 3. Certain Covenants.

(a)      The Company shall at all times reserve for issuance and keep available
out of its authorized and unissued Common Stock, solely for the purpose of
providing for the exchange of this Warrant, such number of shares of Common
Stock as shall from time to time be sufficient therefor.

(b)      The Company will not, by amendment or restatement of its Certificate of
Incorporation or Bylaws or through reorganization, consolidation, merger,
amalgamation, sale of assets or otherwise, avoid or seek to avoid the observance
or performance of any of the terms of this Warrant. Without limiting the
foregoing, the Company (i) will not increase the par value of any Warrant Stock
receivable upon the exchange of this Warrant above the amount payable therefor
upon such exchange and (ii) will take all such action as may be necessary or
appropriate in order that the Company may validly and legally issue fully paid
and nonassessable shares upon the exchange of this Warrant.

(c)      So long as Holder holds this Warrant, the Company shall deliver to
Holder such reports as it provides to its preferred stockholders generally, as
and when delivered to such stockholders. Notwithstanding the foregoing, the
Company shall

 

5



--------------------------------------------------------------------------------

provide Holder quarterly and annual financial statements as and when available,
so long as such statements are not otherwise publicly available. The parties
shall not treat the Warrant or the Warrant Stock as being granted or issued as
property transferred in connection with the performance of services or otherwise
as compensation for services rendered.

 

Section 4. Adjustments to Exchange Price and Number of Shares of Warrant Stock.

4.1      Adjustments.    The Exchange Price shall be subject to adjustment from
time to time in accordance with this Section 4. Upon each adjustment of the
Exchange Price pursuant to this Section 4, the Holder shall thereafter be
entitled to acquire upon exchange, at the Exchange Price resulting from such
adjustment, the number of shares of Common Stock of the Company obtainable by
multiplying the Exchange Price in effect immediately prior to such adjustment by
the number of shares of Common Stock acquirable immediately prior to such
adjustment and dividing the product thereof by the new Exchange Price resulting
from such adjustment.

4.2      Subdivisions, Combinations and Stock Dividends.    If the Company shall
at any time subdivide by split-up or otherwise, its outstanding Common Stock
into a greater number of shares, or issue additional Common Stock as a dividend,
bonus issue or otherwise with respect to any Common Stock, the Exchange Price in
effect immediately prior to such subdivision or share dividend or bonus issue
shall be proportionately reduced and the number of shares acquirable upon
exchange hereunder shall be proportionately increased. Conversely, in case the
outstanding Common Stock of the Company shall be combined into a smaller number
of shares, the Exchange Price in effect immediately prior to such combination
shall be proportionately increased.

4.3      Reclassification, Exchange, Substitutions, Etc.    Upon any
reclassification, exchange, substitution, or other event that results in a
change of the number and/or class of the securities issuable upon exchange or
exercise of this Warrant, Holder shall be entitled to receive an amended warrant
for the number and kind of securities and property that Holder would have
received for the Warrant Stock if this Warrant had been exercised immediately
before such reclassification, exchange, substitution, or other event. The
Company or its successor shall promptly issue to Holder an amendment to this
Warrant setting forth the number and kind of such new securities or other
property issuable upon exchange or exercise of this Warrant as a result of such
reclassification, exchange, substitution or other event that results in a change
of the number and/or class of securities issuable upon exchange or exercise of
this Warrant. The amendment to this Warrant shall provide for adjustments (as
determined in good faith by the Company’s Board of Directors) which shall be as
nearly equivalent as may be practicable to the adjustments provided for in this
Article 4 including, without limitation, adjustments to the Warrant Price and to
the number of securities or property issuable upon exchange of the new Warrant.
The provisions of this Section 4.3 shall similarly apply to successive
reclassifications, exchanges, substitutions, or other similar events.

 

6



--------------------------------------------------------------------------------

4.4.      Notices of Record Date, Etc.    In the event that the Company shall:

(1)    declare or propose to declare any dividend upon its Common Stock, whether
payable in cash, property, stock or other securities and whether or not a
regular cash dividend, or

(2)    offer for sale any additional shares of any class or series of the
Company’s stock or securities exchangeable for or convertible into such stock in
any transaction that would give rise (regardless of waivers thereof) to
pre-emptive rights of any class or series of stockholders, or

(3)    effect or approve any reclassification, exchange, substitution or
recapitalization of the capital stock of the Company, including any subdivision
or combination of its outstanding capital stock, or consolidation or merger of
the Company with, or sale of all or substantially all of its assets to, another
corporation, or to liquidate, dissolve or wind up (including an assignment for
the benefit of creditors),

then, in connection with such event, the Company shall give to Holder:

(i) at least ten (10) days prior written notice of the date on which the books
of the Company shall close or a record shall be taken for such a dividend or
offer in respect of the matters referred to in (1) or (2) above, or for
determining rights to vote in respect of the matters referred to in (3) above;
and

(ii) in the case of the matters referred to in (3) above, at least ten (10) days
prior written notice of the date when the same shall take place. Such notice in
accordance with the foregoing clause (1) shall also specify, in the case of any
such dividend, the date on which the holders of capital stock shall be entitled
thereto and the terms of such dividend, and such notice in accordance with
clause (2) shall also specify the date on which the holders of capital stock
shall be entitled to exchange their capital stock for securities or other
property deliverable upon such reorganization, reclassification, exchange,
substitution, consolidation, merger or sale, as the case may be, and the terms
of such exchange. Each such written notice shall be given by first class mail,
postage prepaid, addressed to the holder of this Warrant at the address of
Holder.

4.5      Adjustment by Board of Directors.    If any event occurs as to which,
in the opinion of the Board of Directors of the Company, the provisions of this
Section 4 are not strictly applicable or if strictly applicable would not fairly
protect the rights of the Holder in accordance with the essential intent and
principles of such provisions, then the Board of Directors shall make an
adjustment in the application of such provisions, in accordance with such
essential intent and principles, so as to protect such rights, but in no event
shall any adjustment have the effect of increasing the Exchange Price as
otherwise determined pursuant to any of the provisions of this Section 4, except
in the case of a combination of shares of a type contemplated in Section 4.2 and
then in no event to an amount larger than the Exchange Price as adjusted
pursuant to Section 4.2.

 

7



--------------------------------------------------------------------------------

4.6      Officers’ Statement as to Adjustments.    Whenever the Exchange Price
and/or number of shares of Warrant Stock subject to the Warrant is required to
be adjusted as provided in Section 4, the Company shall forthwith file at each
office designated for the exchange of this Warrant with a copy to the Holder
notice parties set forth in Section 7 hereof a statement, signed by the Chief
Executive Officer or Chief Financial Officer of the Company, showing in
reasonable detail the facts requiring such adjustment, the Exchange Price and
number of issuable shares that will be effective after such adjustment;
provided, however, such statement shall not be required to the extent the
information requested in this Section 4.6 is available through the Company’s
current reports filed with the Securities and Exchange Commission. If at any
time the information described in this Section 4.6 is readily available through
the Company’s reports filed with the Securities and Exchange Commission, the
Company shall not be required to provide a separate notice of adjustment to the
Holder; provided, however, if such information is not readily available through
the Company’s current reports filed with the Securities Exchange Commission and
made public, the Company shall cause a notice setting forth any such adjustments
to be sent by mail, first class, postage prepaid, to the record Holder of this
Warrant at its notice address(es) appearing in Section 7.

4.7      Adjustment to Number of Shares by Clawback.    Up to 28,846 shares of
the “Number of Shares” for which this Warrant is exchangeable is subject to
adjustment (reduction) to the extent the Company does not draw any funds under
that certain Revolving Loan and Security Agreement of even date herewith between
the Company, as Borrower, and Holder (the “Revolving Loan”) (such shares no
longer subject to this Warrant, the “Claw-Back Shares”). Holder shall not be
entitled to exercise this Warrant as to Clawback Shares until a Company
borrowing under the Revolving Loan.

4.8      Automatic Adjustment to Exchange Price.    If the volume-weighted
average closing price per share of the Company’s Common Stock for the 10-trading
day period immediately following the Company’s release of its fiscal quarter
ending June 30, 2010 is less than $6.25 per share, the Exchange Price shall
automatically adjust to such lower price, but not below $5.20 per share.

4.9      Issue of Securities other than Common Stock.    In the event that at
any time, as a result of any adjustment made pursuant to Section 4, the Holder
thereafter shall become entitled to receive any securities of the Company
(including derivative securities), other than Common Stock, thereafter the
number of such other shares so receivable upon exchange of this Warrant shall be
subject to adjustment from time to time in a manner and on terms as nearly
equivalent as practicable to the provisions with respect to the Common Stock
contained in Section 4.

 

Section 5. Rights and Obligations of the Warrant Holder.

Except as otherwise specified in this Warrant, this Warrant shall not entitle
the Holder to any rights of a holder of Common Stock in the Company until such
time as this Warrant is exchanged or exercised. If during the term of this
Warrant the Company proposes to file a registration statement under the
Securities Act with respect to an

 

8



--------------------------------------------------------------------------------

offering for its own account of any class of its equity securities (other than a
registration statement on Form S-8 (or any successor form) or any other
registration statement relating solely to employee benefit plans or filed in
connection with an exchange offer, a transaction to which Rule 145 (or any
successor provision) under the Securities Act applies or an offering of
securities solely to the Company’s existing shareholders), then the Company
shall in each case give written notice of such proposed filing to Holder as soon
as practicable (but no later than 20 business days) before the anticipated
filing date, and such notice shall offer Holder the opportunity to register such
number of shares of Warrant Stock as Holder may request. Holder shall advise the
Company in writing within 10 business days after the date on which the Company’s
notice is so given, setting forth the number of shares of Warrant Stock for
which registration is requested. If the Company’s offering is to be an
underwritten offering, the Company shall, subject to the further provisions of
this Agreement, use its reasonable best efforts to cause the managing
underwriter or underwriters to permit the Holders of the Warrant Stock requested
to be included in the registration for such offering to include such Warrant
Stock in such offering on the same terms and conditions as any similar
securities of the Company included therein, subject to Holder’s execution of an
underwriting agreement with the managing underwriter or underwriters selected by
the Company in the same manner as other holders participating in the
registration.

 

Section 6. Restrictive Stock Legend.

This Warrant and the Warrant Stock have not been registered under any securities
laws. Accordingly, any share certificates issued pursuant to the exchange of
this Warrant shall (until receipt of an opinion of counsel in customary form
that such legend is no longer necessary) bear the following legend:

THIS WARRANT AND THE WARRANT STOCK ISSUABLE UPON EXCHANGE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933 (THE “ACT”), AND HAVE BEEN ACQUIRED
FOR INVESTMENT AND NOT WITH A VIEW TO, OR IN CONNECTION WITH, THE SALE OF
DISTRIBUTION THEREOF. NO SUCH SALE OR DISTRIBUTION MAY BE EFFECTED WITHOUT AN
EFFECTIVE REGISTRATION STATEMENT RELATED THERETO OR AN OPINION OF COUNSEL IN
CUSTOMARY FORM THAT SUCH REGISTRATION IS NOT REQUIRED UNDER THE ACT.

 

Section 7. Notices.

Any notice or other communication required or permitted to be given here shall
be in writing and shall be effective (a) upon hand delivery or delivery by
e-mail or facsimile at the address or number designated below (if delivered on a
business day during normal business hours where such notice is to be received)
or the first business day following such delivery (if delivered other than on a
business day during normal business hours where such notice is to be received),
or (b) on the third business day

 

9



--------------------------------------------------------------------------------

following the date of mailing by express courier service, fully prepaid,
addressed to such address, or upon actual receipt of such mailing, whichever
shall first occur. The addresses for such communication shall be:

if to Holder, at

  Partners for Growth II, L.P.

  180 Pacific Avenue

  San Francisco, California 94111

  Attention: Chief Financial Officer

  Fax: (415) 781-0510

with a copy (not constituting notice) to

  Greenspan Law Office

  Attn: Benjamin Greenspan, Esq.

  620 Laguna Road

  Mill Valley, CA 94941

  Fax: (415) 738-5371

  Email: ben@greenspan-law.com

or

if to the Company, at

  Sonic Foundry, Inc.

  222 W. Washington Avenue

  Madison, WI 53703

  Fax: (608) 443-1609

  Email: kenm@sonicfoundry.com

  Attn: Ken Minor

with a copy (not constituting notice) to:

  McBreen and Kopko

  20 North Wacker Dr., Suite 2520

  Chicago, IL 60606

  Fax: (312)332-2657

  Email: jstern@mmklaw.com

Each party hereto may from time to time change its address for notices under
this Section 7 by giving at least 10 calendar days’ notice of such changes
address to the other party hereto.

 

10



--------------------------------------------------------------------------------

Section 8. Amendments and Waivers.

This Warrant and any term hereof may be changed, waived, discharged or
terminated only by an instrument in writing signed by the party against which
enforcement of such change, waiver, discharge or termination is sought. This
Warrant may only be amended by an instrument in writing signed by both parties.

 

Section 9. Applicable Law; Severability.

This Warrant shall be governed by and construed and enforced in accordance with
the laws of the State of Delaware. If any one or more of the provisions
contained in this Warrant, or any application of any provision thereof, shall be
invalid, illegal, or unenforceable in any respect, the validity, legality and
enforceability of the remaining provisions contained herein and all other
applications of any provision thereof shall not in any way be affected or
impaired thereby.

 

Section 10. Construction.

The terms of the Warrant Purchase Agreement to which this Warrant is attached as
Exhibit 1 are incorporated by reference herein. Terms used but not defined
herein have the meaning set forth in the Warrant Purchase Agreement.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

11



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Warrant to be duly executed on
the day and year first above written.

 

COMPANY:       ACKNOWLEDGED AND AGREED:     SONIC FOUNDRY, INC.       HOLDER:  
      Partners for Growth II, L.P. By:  

 

     

Name:  

 

    By:  

 

 

       

                                                 , Manager of

Title:

 

 

      Partners for Growth II, LLC,           Its General Partner  

Warrant Signature Page

 



--------------------------------------------------------------------------------

Exhibit A

To:

ELECTION TO EXCHANGE

1.        The undersigned hereby exercises its right to exchange its Warrant for
                                         fully paid, validly issued and
nonassessable Shares covered by the attached Warrant in accordance with the
terms thereof.

1.        The undersigned hereby elects to exercise the attached Warrant for
fully paid, validly issued and nonassessable Shares by payment of
$                     as specified in the attached Warrant. This right is
exercised with respect to                          of shares.

[Strike the paragraph above that does not apply.]

The undersigned requests that certificates for such shares be issued in the name
of, and delivered to:

 

 

  

 

           

 

           

 

        

2.        By its execution below and for the benefit of the Company, the
undersigned hereby restates each of the representations and warranties in
Section 4 of the Warrant Purchase Agreement as of the date hereof.

 

 

Date:

 

 

          [Holder]               By  

 

        Name:         Title:                  



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT FORM

To:

The undersigned hereby assigns and transfers this Warrant to

 

 

     (Insert assignee’s social security or tax identification number)     

 

 

  (Print or type assignee’s name, address and postal code)  

 

 

 

 

 

 

 

and irrevocably appoints                                          
                                                             to transfer this
Warrant on the books of the Company.

 

Date:  

 

    Partners for Growth II, L.P.       By  

 

     

  Name:                                     , Manager of

  Partners for Growth II, LLC, Its General Partner